Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of July 12, 2015 (this “Agreement”),
is entered into by and between BorgWarner Inc., a Delaware corporation
(“Parent”), and H Partners Management, LLC (“H Partners”), H Partners, LP, H
Partners Capital, LLC, P H Partners Ltd., H Offshore Fund Ltd. and Rehan Jaffer
(each, a “Stockholder”, and collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, Parent, Band Merger Sub, Inc, a Delaware corporation and a wholly-owned
Subsidiary of Parent, and Remy International, Inc., a Delaware corporation (the
“Company”), have executed an Agreement and Plan of Merger, dated as of the date
hereof (as the same may be amended or otherwise modified from time to time in
accordance with the terms thereof, the “Merger Agreement”). Terms that are
defined in the Merger Agreement that are not defined herein are used in this
Agreement as they are defined in the Merger Agreement;

WHEREAS, as a condition to Parent executing and delivering the Merger Agreement,
Parent is requiring that each Stockholder enter into this Agreement to, among
other things, vote the shares of common stock, $0.0001 par value per share, of
the Company Beneficially Owned by such Stockholder (the “Shares”) in favor of
the Merger Agreement and the Merger; and

WHEREAS, as of the date hereof, the Stockholders collectively have the power to
vote and dispose of 2,801,264 Shares (the “Existing Shares”).

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

1. Certain Covenants.

1.1 Support. Each Stockholder hereby covenants that during the term of this
Agreement such Stockholder will not directly or indirectly limit its right to
control the vote of the Shares Beneficially Owned by such Stockholder or
knowingly take any other action which is, individually or in the aggregate,
reasonably likely to have an adverse effect on such Stockholder’s ability to
satisfy its obligations under this Agreement, including by transferring such
Shares to a Person that is not an Affiliate of such Stockholder or of any other
Stockholder. Notwithstanding anything in this Agreement to the contrary, (a) in
connection with any transfer of Shares not involving or relating to any
Acquisition Proposal, any Stockholder may transfer any or all of the Shares or
any interests in any or all of the Shares Beneficially Owned by such Stockholder
to any wholly-owned Subsidiary or Affiliate of any of the Stockholders;
provided, that, contemporaneously with any such transfer, such Affiliate
executes and delivers to Parent a joinder to this Agreement (including with
respect to the accuracy as of such date of the representations and warranties of
a Stockholder set forth herein with respect to such Affiliate) pursuant to which
such Stockholder shall be bound by the terms and provisions of this Agreement
applicable to a Stockholder, and (b) any Stockholder may transfer such
Stockholder’s Shares to any Person at any time from and after the earlier of
(y) the closing of the polls on a proposal to adopt the Merger Agreement and
(z) December 12, 2015.



--------------------------------------------------------------------------------

1.2 No Solicitation. During the term of this Agreement, no Stockholder shall
take any action that would then be prohibited by Section 5.3 of the Merger
Agreement if the Stockholder were a Representative of the Company; provided,
that any Stockholder may enter into any binding definitive agreement with
respect to a Superior Proposal concurrently with the Company terminating the
Merger Agreement in accordance with its terms and entering into such an
agreement with respect to such Superior Proposal. To the extent that Section 5.3
of the Merger Agreement (or any definition used therein) is amended, modified or
supplemented following the date of this Agreement in a manner adverse to the
Stockholder, the Stockholder shall be bound pursuant to this Section 1.2 with
respect to such Section 5.3 as it exists as of the date of this Agreement (and
not as amended, modified or supplemented).

1.3 Certain Events. This Agreement and the obligations hereunder will attach to
the Shares and will be binding upon any person to which legal or Beneficial
Ownership of any or all of the Shares passes, whether by operation of Law or
otherwise. This Agreement and the obligations hereunder will also attach to any
additional Shares of the Company issued to or acquired by any Stockholder after
the date hereof.

1.4 Grant of Proxy; Voting Agreement.

(a) Each Stockholder hereby irrevocably, until the termination of this Agreement
in accordance with Section 5.1, appoints Parent as proxy for such Stockholder to
vote the Shares entitled to vote, for such Stockholder and in such Stockholder’s
name, at any annual or special meeting, or at any adjournment thereof, for the
adoption of the Merger Agreement and approval of the Merger if, and only if,
such Stockholder fails to vote (including through delivery of a proxy to vote)
for the adoption of the Merger Agreement and approval of the Merger not less
than two Business Days prior to such meeting. The parties acknowledge and agree
that neither Parent, nor Parent’s Affiliates or Representatives, shall owe any
duty (including fiduciary duty), whether in law or otherwise, or incur any
liability of any kind whatsoever to any Stockholder in connection with or as a
result of any voting by Parent of the Shares pursuant to the terms of this
Agreement. The parties acknowledge that this proxy is coupled with an interest
in the Shares and, until the termination of this Agreement, shall not be
terminated by any act of any Stockholder or by operation of law.

(b) Each Stockholder hereby irrevocably and unconditionally covenants that,
during the term of this Agreement, at any meeting of the stockholders of the
Company (whether annual or special), however called, or at any adjournment or
postponement thereof upon which a vote or other approval is sought, such
Stockholder shall (i) with respect to any vote relating to the Merger Agreement,
the Merger or any other matter to be approved by the stockholders of the Company
to facilitate any of them, appear at such meeting or otherwise cause the Shares
Beneficially Owned by it to be counted as present thereat for the purpose of
establishing a quorum and vote (or cause to be voted) such Shares, in person or
by proxy, in favor of the adoption of the Merger Agreement and the approval of
the Merger and (ii) vote (or cause to be voted), in person or by proxy, the
Shares Beneficially Owned by such Stockholder against any Acquisition Proposal
or any other proposal, action or transaction involving the Company or any of its
Subsidiaries, which proposal, action or transaction would reasonably be expected
to in any manner impede, frustrate, prevent or nullify the Merger or the Merger
Agreement.

(c) Until the termination of this Agreement in accordance with its terms, the
obligations of the Stockholders specified in this Section 1.4 shall apply
whether or not the Company Board (or any committee thereof) has effected an
Adverse Recommendation Change.

1.5 Disclosure. Each Stockholder hereby authorizes Parent to publish and
disclose in any announcement or disclosure required by the SEC, the NASDAQ
Global Select Market, any other national securities exchange or other applicable
Law, its identity and ownership of the Shares and the nature of its commitments,
arrangements and understandings under this Agreement. Parent hereby authorizes
the Stockholders to make such disclosure or filings as may be required by the
SEC or NASDAQ Global Select Market or any other national Shares exchange or the
OTC Bulletin Board.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants to Parent, as of the date hereof, that, with respect to
such Stockholder (and, with respect to Section 2.1, such Stockholder and the
other Stockholders):

2.1 Ownership. The Stockholders, in the aggregate, are Beneficial Owners of all
of the Existing Shares, and the Existing Shares constitute the Stockholders’
entire interest in the outstanding capital stock of the Company. Each Existing
Share is Beneficially Owned by one or more of the Stockholders free and clear of
any Liens of any nature whatsoever, except for restrictions on transfer under
Securities Laws and except for those created by this Agreement. The Stockholders
collectively have sole voting power (including the right to control such vote as
contemplated herein) with respect to the matters set forth in this Agreement,
sole power of disposition, sole power to issue instructions with respect to the
matters set forth in this Agreement, and sole power to agree to all of the
matters set forth in this Agreement, in each case, with respect to all of the
Existing Shares. “Beneficial Ownership” has the meaning ascribed to such term in
Rule 13d-3 adopted by the SEC under the Exchange Act, as amended. References to
securities “Beneficially Owned” or a “Beneficial Owner” shall have correlative
meanings. None of the Stockholders is a Beneficial Owner of any securities
exchangeable, exercisable or convertible into capital stock of the Company.

2.2 Organization. With respect to each Stockholder that is not a natural person,
such Stockholder is duly existing under the laws of its jurisdiction of
organization and, with respect to Rehan Jaffer, Rehan Jaffer is an individual
residing in New York, New York.

2.3 Authorization. Such Stockholder has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by such Stockholder has been duly and validly
authorized by all necessary action of the Stockholder, and no other proceedings
on the part of such Stockholder are necessary to authorize the execution and
delivery of this Agreement. This Agreement has been duly executed and delivered
by such Stockholder and, assuming the due authorization, execution and delivery
by Parent and the other Stockholders, this Agreement constitutes a legal, valid
and binding obligation of the Stockholder, enforceable against such Stockholder
in accordance with its terms (except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar Laws affecting the enforcement of creditors’ rights generally or by
general principles of equity).

 

3



--------------------------------------------------------------------------------

2.4 No Violation.

(a) The execution, delivery and performance of this Agreement by such
Stockholder do not and will not, with or without notice or lapse of time, or
both, (i) if such Stockholder is an entity, conflict with or violate the
certificate of incorporation (or similar entity document) or bylaws (or similar
entity document) of the Stockholder, (ii) conflict with or violate any Law
applicable to such Stockholder, or (iii) result in any breach or violation of,
or constitute a default (or an event which with notice or lapse of time or both
would become a default), or result in a right of payment or loss of a benefit
under, or give rise to any right of termination, cancellation, amendment or
acceleration of, any Contract to which such Stockholder is a party or otherwise,
other than, in the case of clauses (ii) and (iii) hereof, any such conflict,
violation, breach, default, termination, amendment, acceleration, or
cancellation that is not, individually or in the aggregate, reasonably likely to
delay, prevent or have a material adverse effect on such Stockholder’s ability
to satisfy its obligations under this Agreement.

(b) The execution, delivery and performance of this Agreement by such
Stockholder do not and, at the time of the Closing will not, require any
consent, approval, order, license, authorization or permit of, action by,
filing, registration or declaration with or notification to, any Governmental
Entity or any other person, except for applicable requirements of the Exchange
Act, Blue Sky Laws, the HSR Act, any applicable non-U.S. competition, antitrust
or investment Laws, filing and recordation of appropriate merger documents as
required by the DGCL and except where failure to obtain such consents,
approvals, authorizations, waivers or permits, or to make such filings or
notifications that are not, individually or in the aggregate, reasonably likely
to delay, prevent or have a material adverse effect on such Stockholder’s
ability to satisfy its obligations under this Agreement. No proceedings are
pending which, if adversely determined, will, individually or in the aggregate,
be reasonably likely to have a material adverse effect on such Stockholder’s
ability to satisfy its obligations under this Agreement.

2.5 No Other Representations. Such Stockholder acknowledges that neither the
Parent nor any Person on behalf of the Parent has made, and that such persons do
not make, any representation or warranty to the Stockholder, whether express or
implied, of any kind or character except as expressly set forth in this
Agreement.

2.6 Company Support Agreement. Such Stockholder agrees not to amend, terminate
or otherwise modify the Support Agreement between the Stockholders and the
Company dated February 3, 2015 (the “Company Support Agreement”) without
Parent’s consent (which consent shall not be unreasonably withheld, conditioned
or delayed).

2.7 Reliance by Parent. Such Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of such Stockholder herein.

2.8 Such Stockholder Has Adequate Information. Such Stockholder is a
sophisticated seller with respect to the Shares Beneficially Owned by such
Stockholder and has adequate information concerning the business and financial
condition of the Company to make an informed decision regarding the sale of the
Shares Beneficially Owned by such Stockholder and has independently and without
reliance upon the Parent and based on such information as such Stockholder has
deemed appropriate, made its own analysis and decision to enter into this
Agreement.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholders, as of the date hereof that:

3.1 Authorization. Parent has all necessary corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action of Parent, and no other proceedings on the part of Parent are
necessary to authorize the execution and delivery of this Agreement.

3.2 No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (a) require any
consent, approval, order, license, authorization or permit of, action by,
filing, registration or declaration with or notification to, any Governmental
Entity or any other person, except for applicable requirements of the Exchange
Act, Blue Sky Laws, the HSR Act, any applicable non-U.S. competition, antitrust
or investment Laws, filing and recordation of appropriate merger documents as
required by the DGCL and except where failure to obtain such consents,
approvals, authorizations, waivers or permits, or to make such filings or
notifications are not, individually or in the aggregate, reasonably likely to
delay, prevent or have a material adverse effect on the Parent’s ability to
satisfy its obligations under this Agreement or (b) violate, result in a default
under, or conflict with any contract, agreement or understanding or any
applicable Law binding upon Parent, except for such violations, defaults or
conflicts which are not, individually or in the aggregate, reasonably likely to
delay, prevent or have a material adverse effect on Parent’s ability to satisfy
its obligations under this Agreement. No proceedings are pending which, if
adversely determined, will, individually or in the aggregate, be reasonably
likely to have a material adverse effect on the Parent’s ability to satisfy its
obligations under this Agreement.

3.3 No Other Representations. Parent acknowledges that no Stockholder, nor any
Person on behalf of any Stockholder, has made, and such persons do not make, any
representation or warranty to the Parent, whether express or implied, of any
kind or character except as expressly set forth in this Agreement.

4. Appraisal Rights. Each Stockholder agrees not to exercise any rights of
appraisal that such Stockholder may have or acquire in connection with the
Merger.

5. Miscellaneous.

5.1 Term. Notwithstanding any other provision of this Agreement or any other
agreement, this Agreement and all obligations hereunder shall terminate and
cease to have

 

5



--------------------------------------------------------------------------------

any force or effect upon the earlier of (i) the Closing, (ii) any termination of
the Merger Agreement in accordance with its terms, and (iii) the delivery of
written notice of termination by H Partners to Parent following any Fundamental
Amendment (the earliest date, the “Termination Date”). For purposes of this
Agreement, “Fundamental Amendment” means the execution by the Company, Parent
and Merger Sub of an amendment to, or waiver or other modification by the
Company, Parent or Merger Sub of (i) any provision of, the Merger Agreement that
reduces the amount of the Merger Consideration or changes the form of the Merger
Consideration or (ii) Section 2.2(c)(ii) or 7.1(b)(iii) of the Merger Agreement
(or any defined term to the extent used therein), in the case of this clause
(ii), to the extent that such amendment, waiver or other modification could
reasonably be expected to adversely affect any of the Stockholders, in their
capacity as such, in any material manner. No termination shall relieve any party
for any breach or inaccuracy in such party’s representations or warranties set
forth herein or for such party’s breach or failure to perform its covenants and
obligations herein.

5.2 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) no Stockholder makes any agreement or understanding herein in any
capacity other than in such Stockholder’s capacity as Beneficial Owner of
Shares, and (b) nothing herein will be construed to limit or affect any action
or inaction by any Stockholder or any Representative of any Stockholder, as
applicable, serving on the Company Board or on the board of directors of any
Subsidiary of the Company or as an officer of the Company or any Subsidiary of
the Company, acting in such Person’s capacity as a director or officer of the
Company or any Subsidiary of the Company, and any such action shall not
constitute a breach of this Agreement.

5.3 Amendment and Waiver. This Agreement may be amended by, and only by, an
instrument in writing signed by the parties hereto. Subject to applicable Law,
any party hereto may (a) extend the time for the performance of any obligation
or other act of any other party hereto, (b) waive any inaccuracy in the
representations and warranties of (i) any Stockholder, in the case of Parent, or
(ii) Parent, in the case of any Stockholder, contained herein or in any document
delivered pursuant hereto, (c) waive compliance by (i) any Stockholder, in the
case of Parent, or (ii) Parent, in the case of any Stockholder, with any
agreement contained herein or (d) waive any condition to which its obligations
are subject. Any such extension or waiver shall only be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by any party in exercising
any right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

5.4 Costs and Expenses. Parent shall pay to H Partners all of the Stockholders’
reasonable out-of-pocket expenses (including, without limitation, the fees and
expenses of H Partners’ outside legal counsel) incurred by the Stockholders in
connection with this Agreement; provided that such expenses shall not exceed
$25,000. Such out-of-pocket expenses shall be payable as they are incurred upon
request by H Partners. Parent shall bear its own costs and expenses (including
all legal and other out-of-pocket expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

5.5 Binding Effect. Subject to Section 5.7, the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective representatives, successors (including by operation of Law) and
assigns.

 

6



--------------------------------------------------------------------------------

5.6 Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

5.7 Assignments. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, as a whole or in
part, by operation of Law or otherwise, by any party without the prior written
consent of the other parties, and any such assignment without such prior written
consent shall be null and void.

5.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts (including by
facsimile, electronic mail or other means of electronic communication), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

5.9 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

if to Parent, to:

 

Remy International, Inc. 600 Corporation Drive Pendleton, Indiana 46064
Attention: John J. Pittas, President and CEO David G. Krall, Senior Vice
President & General Counsel Facsimile:     (765) 221-6175

with a copy to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention:

Brian J. Fahrney

Scott R. Williams

Facsimile:     (312) 853-7036

 

7



--------------------------------------------------------------------------------

if to any Stockholder, to:

 

c/o H Partners Capital Management, LLC 888 Seventh Avenue, 29th Floor New York,
New York 10019 Attention: Lloyd Blumberg Facsimile:     (212) 265-4206

with a copy to:

 

Morris, Nichols, Arsht & Tunnell LLP 1201 North Market Street P.O. Box 1347
Wilmington, Delaware 19899-1345 Attention: Eric S. Klinger-Wilensky
Facsimile:     (302) 498-62220

5.10 Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to the conflicts of laws principles of the State of
Delaware or any other jurisdiction.

5.11 Further Assurances. The parties to this Agreement agree to cooperate and to
execute and deliver such instruments and take such further actions as any other
party to this Agreement may, from time to time, reasonably request in order to
effectuate the purposes and to carry out the terms of this Agreement.

5.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

5.13 Submission to Jurisdiction; Service of Process. Each of the parties
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, in any Delaware state or federal court within
the State of Delaware), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts with regard to any such
action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties agrees not to commence any
action, suit or proceeding relating hereto in any court other than the courts of
the State of Delaware, as described above, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by such
court. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, in any action or proceeding arising out
of or relating to

 

8



--------------------------------------------------------------------------------

this Agreement or the transactions contemplated hereby, (a) any claim that it is
not personally subject to the jurisdiction of the courts of the State of
Delaware, as described above, for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts and (c) that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

5.14 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. The words
“include,” “includes” and “including” and words of similar import when used in
this Agreement will mean “include, without limitation,” “includes, without
limitation” or “including, without limitation,” unless otherwise specified. The
word “or” shall not be exclusive. The term “parties” means Parent and each
Stockholder, and “party” means any of them. To the extent there is any
inconsistency between this Agreement and the Company Support Agreement, this
Agreement shall prevail. Each party agrees that it has been represented by
counsel in connection with this Agreement and that any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is hereby expressly
waived.

5.15 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.

5.16 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement, this being
in addition to any other remedy to which such party is entitled at law or in
equity. Each of the parties hereby further waives any requirement under any law
to post security as a prerequisite to obtaining equitable relief.

[The rest of this page has intentionally been left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

BORGWARNER INC. By:

/s/ Ronald T. Hundzinski

Name: Ronald T. Hundzinski Title: Vice President and Chief Financial Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS: H Partners Management, LLC By:

/s/ Rehan Jaffer

Name: Rehan Jaffer Title: Managing Member H Partners, LP By:

/s/ Rehan Jaffer

Name: Rehan Jaffer Title: Managing Member H Partners Capital, LLC By:

/s/ Rehan Jaffer

Name: Rehan Jaffer Title: Managing Member

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

P H Partners Ltd. By:

/s/ Rehan Jaffer

Name: Rehan Jaffer Title: Managing Member H Offshore Fund Ltd. By:

/s/ Rehan Jaffer

Name: Rehan Jaffer Title: Managing Member

/s/ Rehan Jaffer

Rehan Jaffer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Executed solely for the purpose of acknowledging to and agreeing with the
Stockholders that, to the extent there is any inconsistency between this
Agreement and the Company Support Agreement, this Agreement shall prevail as
between the Company and the Stockholders REMY INTERNATIONAL, INC. By:

/s/ John H. Weber

Name: John Weber Title: Chairman

[Signature Page to Voting Agreement]